PER CURIAM.
This matter is before the court upon an interlocutory appeal filed by Elaine P. Ca-nakaris seeking to overturn the order of the trial court of June 19, 1978, in which the trial court declined to grant to her additional temporary alimony during the pendency of her application before the Supreme Court for conflict certiorari addressed to the opinion of this court in the case of Canakaris v. Canakaris, 356 So.2d 858, rehearing denied April 17, 1978.
*248The court has considered the order complained of in light of the briefs filed by the parties. The order of the trial court of June 19, 1978, here reviewed is AFFIRMED. Appellant’s petition for attorneys’ fees is DENIED.
SMITH, Acting C. J., and ERVIN and MELVIN, JJ., concur.